Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on 9/1/21.

The application has been amended as follows: 
Claim 1 has been changed to – A fishing rod comprising: 
a handle (1), 
a shaft (2) containing a spring and terminating in a tip top guide, 
a reel support seat (3) releasably connected between the handle (1) and the shaft (2), reel support rings (26, 27) located on the reel support seat (3), wherein the reel support seat (3) comprises two longitudinal parallel surfaces (13a, 13b) on opposite sides suitable for accommodating a reel support foot (40a) of the fishing reel, 
a trigger (11) comprising a ring portion (42) and a button portion (41) wherein the ring portion includes a generally circular interior opening (44), wherein the circular interior opening (44) includes a planar face (46) and wherein the ring portion (42) is provided with a seating (45) positioned opposite the button (41) and the planar face (46), wherein the planar face (46) is a flat section of the generally circular interior opening (44) of the ring portion (42) which aligns with the longitudinal parallel surface (13b) of the reel support seat and prevents rotational movement of the trigger (11) around the reel support seat (3) but allows longitudinal movement along the reel support seat (3),  
wherein the seating (45) is formed to accommodate a reel foot end (40a) of a fishing reel (40), and is configured to releasably fix a reel (40) on the reel support seat (3),
wherein the diameter of the generally circular interior opening (44) is greater than the diameter of the reel support seat (3),
wherein the reel support seat (3) is configured to accommodate both a bottom-mounted fishing reel and a top-mounted fishing reel, and
wherein the trigger (11) is configured to be removably attached to the reel support seat (3) by sliding along the reel support seat (3) and allow for the release of a reel.—
Claim 4, line 4: “the second a reel” has been changed to –the second reel--
Claim 5, line 3: “longitudinally, the button” has been changed to –longitudinally, and the button—
Claim 8, lines 3 and 4: “facade” has been changed to –façade—

The specification of 10/07/21 has been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to render obvious a fishing rod comprising a reel seat with two longitudinal parallel surfaces suitable for mounting a fishing reel on opposite sides of the seat, further comprising a trigger with a ring and button, wherein the ring portion is provided with a seating to fix the reel to the seat and, the ring further comprises a flat section to align with either parallel surfaces such that the rotational movement about the seat is prevented while the trigger can slide longitudinally.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385. The examiner can normally be reached M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666